Office Action Summary

Claims 1-8, 10-17, and 19-22 are pending in the application.    

Allowable Subject Matter
Claims 1-8, 10-17, and 19-22 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-8, 10-17, and 19-22 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Copeland (U.S. Publication No. 2019/0188617), Chang (U.S. Publication No. 2020/0151651), and Liu (U.S. Publication No. 2019/032,5081).  Copeland, a system and method for dynamic lead generation, teaches a lead knowledge engine implemented as a first instance of automated computing machinery, the lead knowledge engine including a dynamic profiling module and a dashboard update module, a plurality of tele-agent stations each configured to execute a tele-agent dashboard application thereon, the tele-agent stations operatively coupled to the lead knowledge engine via a computer network, wherein the dynamic profiling module is configured to query the tele-agent dashboard applications on the plurality of tele-agent stations and receive, in response, internal sales information, said internal sales information including the identification of sales of products or services made by a plurality of tele-agents associated with the tele-agent dashboard applications, the dynamic profiling module is configured to query one or more external sales analytics engines and receive, in response, external sales information, said external sales information including an identification of external sales of products or services for a number of companies, the profiling module being used with dependence upon the profile which is made, a created profile, and external sales and internal sales being used in the process, it does not explicitly state this is for agent ranking or creation of a target-lead profile nor does it teach the semantic triples being used to store information. Chang, a system and method for intelligent opportunity recommendations, teaches to create a target-lead profile in dependence upon information such as relationships, knowledge, social relationships, and other information for a sales team, to create a tele-agent ranking in dependence upon the sales information, to create a tele-agent team in dependence upon the target-lead profile and the tele-agent ranking and the tele-agent ranking includes a ranking identification and a tele-agent ranking matrix, but it does not teach storing the information as a semantic triple. Liu, intent identification for agent matching by assistant systems and methods, teaches matching using semantic intent, but does not explicitly state using semantic triples in an enterprise knowledge graph as claimed. None of the above prior art explicitly teaches this storing of information as semantic triples on an enterprise knowledge graph, as Applicant points out on pgs. 3 and 4 of the Remarks of 8/12/2022, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-8, 10-17, and 19-22 are allowable over the prior art of record.
		Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as utilizing observations, evaluations, and judgments in the form of collecting, analyzing, and transmitting information for the purposes of identifying a tele-agent team, are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by utilizing semantic triples in an enterprise knowledge graph for storing purposes, and therefore a non-conventional manner in which the information is to be save. Thus independent Claims 1 and 10are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
9/1/2022